Citation Nr: 0406910	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  01-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an October 17, 1997 rating decision wherein the 
RO assigned an effective date of September 29, 1995, for a 
grant of entitlement to service connection for fibromyalgia, 
involved clear and unmistakable error (CUE).

2.  Entitlement to an effective date, prior to March 26, 
1999, for a grant of service connection for obstructive sleep 
apnea.

3.  Entitlement to an effective date, prior to March 26, 
1999, for a grant of a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1999 and August 2001 by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2000 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In September 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

The issues of entitlement to an earlier effective date for 
the grants of service connection for obstructive sleep apnea 
and a TDIU are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part with 
regard to those issues.  

The Board notes that during the August 2000 RO hearing the 
representative initially stated that the veteran's claims 
were based on CUE in the Board's May 1978 decision.  However, 
he did not provide any testimony or reasons for such 
argument, and in fact, all subsequent arguments have been 
directed toward allegations of CUE in the RO's October 17, 
1997 rating decision.  
At the September 2003 Board hearing, however, the 
representative made it clear that the October 1997 RO rating 
decision was the subject of the CUE allegations.  


FINDINGS OF FACT

1.  The RO, on rating action on October 17, 1997, granted 
entitlement to service connection for fibromyalgia with a 
history of back strain with assignment of a 40 percent 
evaluation effective September 29, 1995.

2.  The October 17, 1997 rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

An October 17, 1997 rating decision wherein the RO assigned 
an effective date of September 29, 1995, for a grant of 
service connection for fibromyalgia did not involve CUE.  38 
C.F.R. § 3.105(a) (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Prior to the appellant filing this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).
Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  

The Board believes this conclusion to be consistent with the 
holding of the United States Court of Appeals for Veterans 
Claims (CAVC) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim 
for benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
appellant's appeal.


Factual Background

The RO, on rating decision on October 17, 1997, granted the 
veteran's claim of entitlement to service connection for 
fibromyalgia effective from September 29, 1995.  The veteran 
contends that the October 17, 1997 rating decision involved 
CUE by granting an effective date of September 29, 1995, and 
by not granting an effective date retroactive to September 
13, 1974, the date on which he filed VA Form 21-526, 
Veteran's Application for Compensation or Pension, on which 
he claimed service connection for a back disorder.  

The veteran has alleged that he had back pain during his 
active service which was a manifestation of fibromyalgia 
first diagnosed in 1995.


Criteria

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations 
which were final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has propounded a three-pronged test to determine whether CUE 
is present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were later evaluated), or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

The CAVC has also stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  See Fugo v. Brown, 6 
Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. 
App. at 313 (1992) (en banc) (emphasis in the original).

As noted above, the veteran is contending that the rating 
decision in October 1997 involved CUE in the assignment of 
the effective date for a grant of service connection for 
fibromyalgia.  In October 1997, as now, the applicable 
statute and regulations provided that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1997).  The effective date of a grant of 
disability compensation based on direct service connection 
shall be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1997).  
In October 1997, applicable regulations also provided that 
any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or his/her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a) 
(1997).  The United States Court of Appeals for the Federal 
Circuit (CAFC) has held that 38 C.F.R. § 3.155(a) does not 
deal with or authorize oral informal claims.  See Rodriguez 
v. West, 189 F.3d 1351, 1353-4 (1999).  The CAFC stated that 
38 C.F.R. § 3.1(p) defines "claim", informal as well as 
formal, as a "communication in writing" and when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim", it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing".


Analysis

In the veteran's case, his claim for service connection for a 
low back disorder, which he filed in September 1974, was 
denied by the Board in a May 1978 decision, which is final.  
See 38 U.S.C.A. § 7104(b) (West 2002).  In the May 1978 
decision, the Board found as a fact that the veteran had a 
disability manifested by low back pain prior to service, the 
underlying pathology of which did not increase in severity in 
service, and the Board made a conclusion of law that a low 
back disorder was not incurred in or aggravated by service. 

A VA Form 119, Report of Contact, dated February 29, 1980, 
noted that the veteran placed a telephone call to the RO and 
spoke with a staff assistant in the office of the RO 
Director.  At that time, the veteran contended that he did 
not have a back disorder which pre-existed his active service 
or, if he did have a back disorder prior to service, it was 
aggravated in service.  The RO's Director's staff assistant 
told the veteran in February 1980 that VA would take no 
further action on his case unless he submitted additional 
evidence.  

Neither the veteran nor anyone acting on his behalf 
communicated further with the RO until September 29, 1995, 
when a statement was received from the veteran's 
representative, which said: "Please consider this an 
informal claim for service connected benefits for the above 
captioned veteran's low back condition.  Please note medical 
information will be forthcoming to substantiate this 
request."  In July 1996, a statement was received from the 
veteran in which he said, "I request to be reevaluate [sic] 
for an increase in my disabilities. I wish to consider 1 
Retina eye condition 2 Back condition 3 Fibromyalgia.  These 
conditions has [sic] worsen over the years.  Fibromyalgia was 
identified in 1994 & 1993..."

When the RO, on rating action on October 17, 1997 granted the 
veteran's claim for service connection for fibromyalgia, the 
RO accepted his representative's September 29, 1995, 
statement that the veteran was making an informal claim for 
service connection for a low back disorder as the date of 
claim for service connection for fibromyalgia rather than 
finding that the date of claim for service connection for 
fibromyalgia was July 23, 1996, the date on which a statement 
was received from the veteran in which he said for the first 
time that he was seeking service connection for fibromyalgia.  

This was done by the RO even though 38 C.F.R. § 3.155(a) 
required that an informal claim identify the benefit which 
was being sought.  Be that as it may, the issue now before 
the Board is whether the rating decision in October 1997 
involved CUE by not granting an effective date for service 
connection for fibromyalgia earlier than September 29, 1995.  
Because the veteran and his representative did not prior to 
September 29, 1995, identify service connection for 
fibromyalgia as a benefit being sought, it was not error, 
muchless CUE, for the RO to find that a claim for service 
connection for fibromyalgia was not filed prior to September 
29, 1995, and that the date of claim for service connection 
for fibromyalgia was September 29, 1995.  As the veteran did 
not file a claim for service connection for fibromyalgia 
within one year of his separation from service in September 
1970, the proper effective date for the grant of service 
connection for fibromyalgia based on direct service 
connection was September 29, 1995, which was the effective 
date assigned by the RO.  See 38 C.F.R. § 3.400(b)(2)(i).



In support of his claim for service connection for 
fibromyalgia, the veteran submitted medical evidence to the 
effect that his fibromyalgia has been manifested by back 
pain.  Evidently, although he has not explicitly said so, the 
veteran is contending that, prior to September 29, 1995, he 
reopened his claim for service connection for a low back 
disorder and, by doing so, asserted a claim for service 
connection for fibromyalgia and, for that reason, he is 
entitled to an earlier effective date for the grant of 
service connection for fibromyalgia.  

It appears that the veteran may be contending that, 
subsequent to the May 1978 decision wherein the Board denied 
service connection for a low back disorder, which is final, 
he reopened his claim for service connection for a low back 
disorder in February 1980, when he spoke with the RO 
Director's staff assistant about his case.  

However, because of the regulatory requirement that an 
informal claim identify the benefit being sought, see 
38 C.F.R. § 3.155(a), it was not error, muchless CUE, for the 
RO in the rating decision of October 17, 1997, not to find 
that the veteran had made an informal claim for service 
connection for fibromyalgia on February 29, 1980, the date on 
which he spoke to the RO Director's staff assistant about his 
claim for service connection for a low back disorder.  

A review of the record in this case does not reveal any claim 
for service connection for fibromyalgia having been filed 
prior to September 29, 1995, and so it was not error for the 
RO to assign the date of claim, September 29, 1995, as the 
effective date of the grant of service connection for 
fibromyalgia.  

In particular, it was not CUE for the RO not to find that the 
veteran made a claim for service connection for fibromyalgia 
on February 29, 1980, the date of the report of contact 
noting his call to the RO Director's staff assistant.  See 
38 C.F.R. § 3.105(a) (2003).  




Finally, with regard to the veteran's contention regarding 
the proper effective date for the grant of service connection 
for fibromyalgia, the Board notes that September 13, 1974, 
could only be accepted as the date of claim for service 
connection for fibromyalgia if 2 conditions were met: (1) VA 
found that the veteran's September 13, 1974, claim for 
service connection for a back condition constituted a claim 
for service connection for fibromyalgia; and (2) a motion 
under the provisions of 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2003) was granted to revise the Board's May 1978 
decision denying entitlement to service connection for a low 
back disorder on the basis that such decision involved CUE.  
The Board points out to the veteran that he may confer with 
his representative about the requirements to file such a 
motion, if that is his desire.  


ORDER

An October 17, 1997 rating decision wherein the RO assigned 
an effective date of September 29, 1995, for a grant of 
service connection for fibromyalgia, not having involved CUE, 
the appeal on that issue is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 
(or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues of entitlement to an earlier effective date for 
the grants of service connection for obstructive sleep apnea 
and a TDIU on appeal, as clarified by Quartuccio, supra.  

In the instant case, the Board finds that the evidence needed 
to substantiate the appellant's claims of entitlement to an 
earlier effective date for a grant of service connection for 
obstructive sleep apnea and a grant of TDIU would be evidence 
that a claim for such benefits was filed prior to March 26, 
1999.  

Because the RO did not send the veteran a VCAA notice letter 
with regard to his earlier effective date claims, the Board 
finds that this case must be remanded for compliance with the 
notice provisions of the VCAA prior to further appellate 
review.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters which the Board has remanded to 
the VBA AMC or RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he receives further notice.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



